DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18, in the reply filed on 19 September 2022 is acknowledged. Claims 1-18 are considered for examination and claim 19 is withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. [U.S. Patent No. 10699840].
Regarding claim 1, Sung discloses a vehicle comprising: a vehicle electrical system with a variable voltage converter (VVC) (e.g., 10, column 4, lines 43-44) and an inductor assembly (e.g., 200, column 6, lines 41-44, Fig. 3), the inductor assembly having a core (not shown) and a winding (e.g., 206, column 6, lines 41-47);
a bobbin (e.g., 204, column 6, lines 45-50, Fig. 3) connected to and surrounding an outer perimeter of the inductor assembly 200, the bobbin defining an inlet (e.g., coolant conduit from pump 215 to distribution conduits 208 mounted on the bobbin, column 6, lines 52-60, not shown in drawing), an internal fluid passage (e.g., 208, column 6, lines 38-55, Fig. 3), and a series of nozzles (e.g., 232, column 8, lines 9-18, Figure 6), the nozzles in the series of nozzles are spaced apart from one another about the bobbin and positioned to spray fluid (e.g., coolant 212, column 6, lines 61-64) directly onto the winding 206; and
a fluid system (e.g., comprising the bobbin 204, fluid passage 208, pump 215 with coolant 212, column 6, lines 32-36; column 6, lines 39-67) connected to the inlet to provide pressurized fluid to the inlet.
Regarding claim 2, Sung discloses each nozzle 232 in the series of nozzles has a flow guide (e.g., cone shape guide, column 8, line 21, Fig. 6) extending outwardly therefrom, the flow guide being adjacent to an outlet region of the associated nozzle 232.
Regarding claim 8, Sung discloses wherein the internal fluid passage 208 extends along a plane transverse to the inductor assembly (e.g., 208 is perpendicular to the plane of inductor assembly 200, see Figure 3).
Regarding claim 12, Sung discloses a mounting bracket (see annotated Figure 3) connected to the inductor assembly, the mounting bracket defining an aperture therethrough to connect the inductor assembly to the vehicle.

    PNG
    media_image1.png
    588
    975
    media_image1.png
    Greyscale

Regarding claim 13, Sung discloses the bobbin 204 is connected to the mounting bracket (see annotated Fig. 3 above).
Regarding claim 14, Sung discloses the mounting bracket is a first mounting bracket (see annotated Figure 3), and is connected to a first end region of the inductor assembly; and
wherein the vehicle comprises a second mounting bracket (see annotated Figure 3 below) connected to a second end region of the inductor assembly, the second end region of the inductor assembly being opposite to the first end region (see Figure 3 below), the second mounting bracket defining an aperture (see Figure 3 below) therethrough to connect the inductor assembly to the vehicle.

    PNG
    media_image2.png
    482
    921
    media_image2.png
    Greyscale

Regarding claim 15, Sung discloses a vehicle comprising a transmission (column 3, line 61) with a transmission case (see column 6, lines 52-60); 
wherein fluid in the fluid system is a transmission fluid (see column 4, lines 15-16) circulated within the transmission case (e.g., internal fluid passage 208 mounted to a portion of the transmission case, column 6, lines 58-60); and
wherein the inductor assembly 200 is positioned inside an interior of the transmission case (see column 6, lines 58-60).
Regarding claim 16, Sung discloses the fluid flow from each nozzle (e.g., 232) of the series of nozzles of the bobbin 204 drains directly into the interior of the transmission case (e.g., internal fluid passage 208 spraying coolant on inductor assembly mounted to a portion of the transmission case, column 6, lines 58-60; therefore, the coolant drains into the interior of transmission case).
Regarding claim 17, Sung discloses the fluid system has an electrically driven pump 215 (column 7, lines 48-49); and 
wherein the vehicle further comprises a controller (e.g., 214, column 7, lines 48-50) configured to, in response to a current of the inductor assembly being above a threshold value, operate the pump to cool the inductor assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. [U.S. Patent No. 10699840].
Regarding claim 3, Sung discloses the instant claimed invention discussed above except for the flow guide of each nozzle is shaped such that spray from the associated nozzle extends over an angular spray range of 120 to 180 degrees.
However, Sung discloses the flow guide of each nozzle 232 is a cone shape such that spray from the associated nozzle extends over an angular spray range (see Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a flow guide of each nozzle shaped such that spray from the associated nozzle extends over an angular spray range of 120 to 180 degrees to evenly distribute the coolant to cool down the entire area of the winding at the same time. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0052-0053 of the Specification, applicant has not disclosed any criticality for the claimed limitations. The cone shape flow guide of Sung conforms with the varieties of spray angle disclosed in Paragraph 0052-0053 of the applicant’s Specification.
Regarding claim 4, Sung discloses the instant claimed invention discussed above except for the flow guide of each nozzle is shaped such that spray from the associated nozzle extends over an angular spray range of 150 to 180 degrees.
However, Sung discloses the flow guide of each nozzle 232 is a cone shape such that spray from the associated nozzle extends over an angular spray range (see Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a flow guide of each nozzle shaped such that spray from the associated nozzle extends over an angular spray range of 150 to 180 degrees evenly distribute the coolant to cool down the entire area of the winding at the same time. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0052-0053 of the Specification, applicant has not disclosed any criticality for the claimed limitations. The cone shape flow guide of Sung conforms with the varieties of spray angle disclosed in Paragraph 0052-0053 of the applicant’s Specification.
Regarding claim 18, Sung discloses a vehicle power electronics assembly comprising:
an inductor assembly (e.g., 200, column 6, lines 41-44, Fig. 3) having a core (not shown) and a winding (e.g., 206, column 6, lines 41-47);
a mounting bracket (see annotated Figure 3 above) directly connected to at least one of the winding and the core of the inductor assembly 200; and
a bobbin (e.g., 204, column 6, lines 45-50, Fig. 3) directly connected to at least one of the inductor assembly 200 and the mounting bracket, the bobbin 204 surrounding an outer perimeter of the winding of inductor assembly 200 (see Fig. 3), the bobbin defining an inlet (e.g., coolant conduit from pump 215 to distribution conduits 208 mounted on the bobbin, column 6, lines 52-60, not shown in drawing), an internal fluid passage (e.g., 208, column 6, lines 38-55, Fig. 3), and a series of nozzles (e.g., 232, column 8, lines 9-18, Figure 6), the nozzles in the series of nozzles are spaced apart from one another about the bobbin 204 and positioned to spray fluid directly onto the winding 206;
wherein each nozzle 232 in the series of nozzles has a flow guide (e.g., cone shape guide, column 8, line 21, Fig. 6) extending outwardly therefrom, the flow guide being adjacent to an outlet region of the associated nozzle, the flow guide of each nozzle shaped such that spray from the associated nozzle extends over an angular spray range.
Sung discloses the instant claimed invention discussed above except for the flow guide of each nozzle is shaped such that spray from the associated nozzle extends over an angular spray range of 90 to 180 degrees.
However, Sung discloses the flow guide of each nozzle 232 is a cone shape such that spray from the associated nozzle extends over an angular spray range (see Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a flow guide of each nozzle shaped such that spray from the associated nozzle extends over an angular spray range of 90 to 180 degrees evenly distribute the coolant to cool down the entire area of the winding at the same time. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0052-0053 of the Specification, applicant has not disclosed any criticality for the claimed limitations. The cone shape flow guide of Sung conforms with the varieties of spray angle disclosed in Paragraph 0052-0053 of the applicant’s Specification.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Tang [CN 206276527U].
Regarding claim 6, Sung discloses wherein each nozzle 232 in the series of nozzles defines an inlet region (e.g., narrow region of 232 where coolant goes in, see annotated Figure 5), an outlet region (e.g., full size spray opening of the nozzle, see annotated Fig. 5) and a constricted section (e.g., tapered section of the nozzle 232) between the inlet and outlet regions.

    PNG
    media_image3.png
    319
    710
    media_image3.png
    Greyscale

Sung discloses the instant claimed invention discussed above except for wherein a cross-sectional area of the constricted section is less than a cross-sectional area of the inlet region, and wherein the cross-sectional area of the constricted section is less than a cross-sectional area of the outlet region.
Tang discloses nozzle body (e.g., 15, page 6 of translation, Fig. 6) a cross-sectional area of constricted section (e.g., chamber CH13, page 6, Fig. 6) is less than a cross-sectional area of an inlet region (e.g., chamber CH14, CH15, page 6, Fig. 6), and wherein the cross-sectional area of the constricted section is less than a cross-sectional area of an outlet region (e.g., chamber CH 16, page 6, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cross-sectional area of the constricted section be less than a cross-sectional area of the inlet region, and wherein the cross-sectional area of the constricted section be less than a cross-sectional area of the outlet region as taught by Tang to the nozzle of Sung to provide the nozzle of the cooling system for the inductor assembly with a higher speed ratio and spray angle for more efficient cooling of the reactor winding.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Wang et al. [CN 110492663 A].
Regarding claim 7, Sung discloses the instant claimed invention discussed above except for the internal fluid passage continuously surrounds the outer perimeter of the inductor assembly.
Wang discloses internal fluid passage (e.g., 20, page 9 of translation, Fig. 1) continuously surrounds the outer perimeter of an inductor assembly (e.g., comprising coil 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have internal fluid passage continuously surrounds the outer perimeter of an inductor assembly to provide the inductor assembly with entire coverage of the heat source for an efficient cooling of the device.
Allowable Subject Matter
Claims 5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 5 recites, inter alia, 
the flow guide of a first nozzle in the series of nozzles is shaped such that spray from the first nozzle extends over a first spray angle; and 
wherein the flow guide of a second nozzle in the series of nozzles is shaped such that spray from the second nozzle extends over a second spray angle, the second spray angle being less than the first spray angle.
Claim 9 recites, inter alia, 
the bobbin has a first housing member and a second housing member mating with the first housing member; and
wherein at least one of the first housing member and the second housing member defines a channel therein such that the first housing member and second housing member cooperate to define the internal fluid passage.
The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 8AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             

/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837